 Case 2:19-cv-05646-FMO-GJS Document 27 Filed 10/21/19 Page 1 of 2 Page ID #:147

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 19-05646 FMO (GJSx)                               Date    October 21, 2019
 Title             Brian Whitaker v. MGR Properties, LLC, et al.




 Present: The Honorable           Fernando M. Olguin, United States District Judge
                Cheryl Wynn                                 None                           None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
             Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                       None Present
 Proceedings:               (In Chambers) Order Re: Service of Complaint

       Having reviewed the case file, and Plaintiff’s Application for Court Order Authorizing
Additional Time to Serve and Authorizing Service of the Summons and Complaint on Defendant
MGR Properties, LLC, a California Limited Liability Company, by Delivery by Hand to the
California Secretary of State (Dkt. 24, “Application”), the court concludes as f ollows.

       Plaintiff filed this action on June 28, 2019. (See Dkt 1, Complaint). On October 2, 2019,
the court issued an Order to Show Cause due to plaintiff’s failure to serve defendant MGR
Properties, LLC (“MGR”) within the 90 days provided by Federal Rule of Civil Procedure 4(m).1
(See Dkt. 22, Court’s Order of October 2, 2019). The court provided plaintiff until October 9,
2019, to respond. (See id.). Plaintiff now seeks an order granting additional time to serve MGR,
as well as an order authorizing service via the California Secretary of State. (See Dkt. 24,
Application).

        Rule 4 permits service upon an entity in a judicial district of the United States in a manner
permitted under the law of the state where the district court is located. Fed. R. Civ. P. 4(h)(1)(A),
(e)(1). Under California law, service on a limited liability company can be effected by serving the
person designated as its agent for service of process. Cal. Corp. Code § 17701.16(b). California
Corporations Code § 17701.16(c) provides for service via the California Secretary of State when
“the designated agent cannot with reasonable diligence by found at the address designated for
personal delivery of process, and it is shown by affidavit to the satisfaction of the court that
process against a limited liability company . . . cannot be served with reasonable diligence upon
the designated agent by hand” in other specified manners. Cal. Corp. Code § 17701.16(c). Upon
such a showing, a court “may make an order that the service shall be made upon a domestic
limited liability company . . . by delivering by hand to the Secretary of State, or to any person
employed in the Secretary of State’s office in the capacity of assistant or deputy[.]” Id. Service
is “deemed complete on the 10th day after delivery of the process to the Secretary of State.” Id.



         1
             All further “Rule” references are to the Federal Rules of Civil Procedure.
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                             Page 1 of 2
 Case 2:19-cv-05646-FMO-GJS Document 27 Filed 10/21/19 Page 2 of 2 Page ID #:148

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 19-05646 FMO (GJSx)                               Date     October 21, 2019
 Title          Brian Whitaker v. MGR Properties, LLC, et al.

       Here, the court finds that plaintiff’s counsel has made a sufficient showing that he has
exercised reasonable diligence in attempting to serve MGR by other means. (See Dkt. 24-2,
Declaration of Dennis Price (“Price Decl.”) at ¶¶ 8-11; Dkt. 24-5, Exhibit (“Exh.”) 2 (Service
Report)). Plaintiff’s counsel represents that its process server attempted to serve MGR’s agent
for service of process multiple times at the addresses listed on the records of the California
Secretary of State’s Office. (See Dkt. 24-2, Price Decl. at ¶¶ 10-11; Dkt. 24-5, Exh. 2 (listing
several attempts)). However, such attempts proved unsuccessful. (See id.). Plaintiff’s counsel
states that his office also mailed the notices of acknowledgment and receipt on August 5, 2019
to MGR at the two addresses associated with MGR, but no response has been received. (See
Dkt. 24-2, Price Decl. at ¶ 14).

         Accordingly, IT IS ORDERED THAT:

         1. Plaintiff’s Application (Document No. 24) is granted.

       2. Plaintiff shall serve the Summons and Complaint by hand on the California Secretary
of State no later than October 31, 2019.

         3. No later than November 4, 2019, plaintiff shall file a Proof of Service.

        4. Plaintiff is admonished that no further requests for extensions of time to effect service
will be considered. Failure to serve the Complaint and file a Proof of Service by the deadline set
forth above shall result in the action against MGR being dismissed for failure to prosecute and
comply with a court order. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
629-30, 82 S.Ct. 1386, 1388 (1962).


                                                       Initials of Preparer      cw




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 2 of 2
